In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
          ___________________________
               No. 02-22-00168-CV
          ___________________________

         IN RE PATRICK EVANS, Relator




                Original Proceeding
County Criminal Court No. 2 of Tarrant County, Texas
             Trial Court No. 0989458D


    Before Bassel, J.; Sudderth, C.J.; and Walker, J.
         Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: May 13, 2022




                                         2